FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 October 21, 2016
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT


 CARLOS L. DIAZ,

          Plaintiff - Appellant,

 v.                                                      No. 16-2174
                                               (D.C. No. 1:16-CV-00484-DLR)
 THE UNITED STATES ATTORNEY                               (D.N.M.)
 GENERAL U.S. ATTORNEY GEN:
 MS. LORETTA LYNCH; CHIEF
 JUDGE: MS. M. CHRISTINA
 ARMIJO: JUDGE KENNETH JOHN
 GONZALES: INDIVIDUAL
 CAPACITY JUDGE: STEPHEN C.
 YARBROUGH: INDIVIDUAL
 CAPACITY MS. LORETTA LYNCH:
 INDIVIDUAL CAPACITY AS THE
 U.S. ATTORNEY GENERAL: M.
 CHRISTINA ARMIJO; INDIVIDUAL
 CAPACITY AS CHIEF JUDGE FOR
 THE DISTRICT COURT FOR THE
 DISTRICT OF NEW MEXICO,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, HOLMES, and MORITZ, Circuit Judges. **

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
        After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
      Plaintiff-Appellant Carlos L. Diaz, appearing pro se, appeals from the

district court’s dismissal of his complaint against the United States Attorney

General, two federal district court judges, and a federal magistrate judge. Mr.

Diaz brought claims against these officials for “deliberately [v]ictimiz[ing]” him

by not applying the laws of the United States to his complaints in a separate case

and for violating his rights to due process of law and equal protection. R. 5.

Acting sua sponte, the district court dismissed Mr. Diaz’s complaint for failure to

state a claim. Fed. R. Civ. P. 12(b)(6). It then denied Mr. Diaz’s motion to

reconsider and his motion for the court’s recusal; construed Mr. Diaz’s request for

a final order as a notice of appeal; and denied Mr. Diaz’s second demand for a

final order and his motion for an extension of time to amend his complaint. Our

jurisdiction arises under 28 U.S.C. § 1291 and we affirm.

      We review de novo the district court’s dismissal under Rule 12(b)(6).

Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009). A sua sponte

dismissal is allowed when it is “patently obvious” that the plaintiff could not

prevail on the facts alleged and that allowing him an opportunity to amend his

complaint would be futile. McKinney v. Okla. Dep’t of Human Servs., 925 F.2d
363, 365 (10th Cir. 1991).



assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                        -2-
      To survive dismissal, a complaint must allege sufficient facts which, taken

as true, state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). A complaint is plausible if there are sufficient facts to allow “the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. That is, the factual allegations must be enough to raise a right to

relief “above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007).

      Mr. Diaz brought claims against three judges: Chief Judge Armijo, Judge

Gonzales, and Magistrate Judge Yarbrough. Specifically, Mr. Diaz complains of

unfavorable rulings by Judges Gonzales and Yarbrough in another of Mr. Diaz’s

cases, and of Chief Judge Armijo’s refusal to correct those decisions. R. 5–17.

Because the claims against all three judges are for actions taken as part of their

official judicial duties, the claims were properly dismissed under the doctrine of

absolute judicial immunity. See Mireles v. Waco, 502 U.S. 9, 9–10 (1991).

      Mr. Diaz’s claim against Attorney General Loretta Lynch is likewise

unavailing. That claim is generally a request for assistance by the Attorney

General in her official capacity to aid Mr. Diaz in his claim against the judges. In

any event, he has not identified any basis for the United States to waive its

sovereign immunity. See F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994); Atkinson

v. O’Neill, 867 F.2d 589, 590 (10th Cir. 1989).




                                         -3-
AFFIRMED.


            Entered for the Court


            Paul J. Kelly, Jr.
            Circuit Judge




             -4-